DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.

Status of the Claims
Claims 21, 26-32, 35-36 have been amended.  Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29-30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0054529) in view of Breau et al. (US 2007/0130228) and in further view of Zheng et al. (US 2015/0134879).

Regarding claims 21, 30, 36, Wang teaches a method, a system and one or more non-transitory computer-readable storage media comprising: 
performing, by a snapshot coordinator for a distributed storage service implemented by one or more computer systems ( [0025]): 
determining to create a snapshot of data stored by a storage subsystem of the distributed storage service, wherein the data is stored in a file system and written by a plurality of access nodes ([0034]) of the distributed storage service that issues client writes to the data in response to requests from clients of the distributed storage service ([0025]-[0026], [0036], [0050]); 
causing the access nodes to pause issuing the client writes to the data in the storage subsystem ([0038]-[0039]) to identify a point in time ([0033] “VSS service functionality that defines the point in time”, [0034], [0047]) during the pause to establish as a consistent snapshot point of the data to be snapshotted ([0042], [0047]); 
setting a bookmarkNOTE) of the file system ([0047] “a bookmark may be represented as an event object or a data structure”), wherein the setting of the preserve flag causes the access nodes to resume issuing client writes to the data in the storage subsystem as copy-on- write requests ([0040], [0049] “generate a consistency bookmark only at the time of the completion of instruction to release the temporary freeze”, Abstract “bookmark may include a point in time of the completion of the temporarily freezing or releasing the freeze of the operations”); 

bookmarkshadow copy (representing a consistent state of the associated volumes) may be generated such that the bookmark corresponds to a completion of the temporarily freezing or releasing a freeze of the operations).

Wang does not explicitly teach, however Breau discloses during the issuing of the client writes as copy-on-write requests ([0029] “Copy On Write process, which otherwise remains active during the  entire backup process”), causing the snapshot of the data to be generated as of the consistent snapshot point ([0021]-[0022], [0030], [0034],[0034]-[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include causing the snapshot of the data to be generated during the issuing of the client writes as copy-on-write requests as disclosed by Breau.  Doing so would minimize COW activity during the backup process and check for file system consistency (Breau [0022]).

NOTE Wang teaches “generating a bookmark for a snapshot of one or more volumes of a production server”, “may include ( a) temporarily freezing operations on a file system of the production server, and (b) releasing a freeze of operations on the file system of the production server” (Abstract).  Wang further teaches that “a bookmark may be represented as … a data structure”.  Thus, a bookmark data structure “maintained in a memory at the production server” (aka file system) is essentially a superblock (i.e. a structure associated with a file system) that provides an indication (i.e. bookmark in itself is a preserve flag) of whether to stop or start writing requests.  
Therefore, the bookmark, which in itself is a preserve flag and a data structure associated with the file system (aka superblock) is essentially and obviously analogues to the structure and functionality of the claimed “preserve flag in a superblock.”  Further – since the “bookmark corresponds to a completion of the temporarily freezing or releasing a freeze of the operations” (Abstract), then it reasonable to conclude that the bookmark must be toggled (set / reset) to provide “freezing or releasing” of write operations. 
Still, Wang does not explicitly teach, however Zheng discloses “setting a preserve flag in a superblock of the file system, wherein the setting of the preserve flag causes the access nodes to resume issuing client writes to the data” ([0069], [0074]-[0075]) and 
“subsequent to a determination that the snapshot is completed, resetting the preserve flag in the superblock” ([0075]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include a superblock comprising a flag with a status of the file system as disclosed by Zheng.  Doing so would increase efficiency, of metadata updates resulting from changes to data and divergence between storage containers and snapshots/clones of those containers (Zheng [0005]).

Claims 30 and 36 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 29, Wang as modified teaches the method of claim 28, further comprising: 
receiving, via a user interface, a schedule for generating snapshots of the data (Wang [0008], [0017]); and generating snapshots of the data according to the schedule (Wang [0008], [0026], [0046]).

Claims 22-24, 27, 31, 33, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified and in further view of Bixby et al. (US 2005/0065986).

Regarding claims 22 and 37, Wang as modified does not explicitly teach, however Bixby discloses the method and the media, wherein: 
the establishing of the consistent snapshot point is performed as part of a transition to a new snapshot epoch (Bixby [0192]-[0197]); 
individual blocks in the data are tagged with respective epoch indicators (Bixby [0192]-[0197]) that correspond to a last snapshot epoch when the individual blocks were last written (Bixby [0152], [0156], [0159]-[0160] see most recent version, [0168]);
the copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch (Bixby [0153], [0156]); and 
the snapshot is generated based at least in part on the epoch indicators of the individual blocks (Bixby [0148], [0158], [0170], [0172]-[0173]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include transition to a new snapshot epoch as disclosed by Bixby.  Doing enhances concurrency, while maintaining data integrity (Bixby [0065]).

NOTE Mahajan et al. (US 8,990,164) likewise discloses “the copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch” (C7L1-16, C8L6-20) and further obviates the teachings of Wang as modified.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang to include e copy-on-write requests cause the storage subsystem to preserve a state of the individual blocks in the last snapshot epoch as disclosed by Mahajan.  Doing so would improve systems and methods for performing incremental backups (Mahajan C1L29-30).

Regarding claims 23, 33 and 39, Wang as modified teaches the method, the system and the media, wherein the establishing of the consistent snapshot point for the snapshot comprises performing, by the snapshot coordinator, a two- phase commit process with the access nodes (Bixby [0187]-[0188]), including: 
sending a prepare message to individual ones of the access nodes directing the access nodes to perform a snapshot epoch transition for the data (Bixby [0187]); and 
upon receiving a response message to the prepare message from individual ones of the access nodes (Bixby [0187]), sending a commit message to individual ones of the access nodes directing the access nodes to commit the snapshot epoch transition (Bixby [0100], [0187]).

Regarding claims 24 and 40, Wang as modified teaches the method and the media, further comprising performing, by the snapshot coordinator: 
determining that a generation of another snapshot has failed (Bixby [0105], [0189]); and restarting another two-phase commit process (Bixby [0146]) with the access nodes to establish another consistent snapshot point for the other snapshot (Bixby [0100], [0117]).

Regarding claim 27 and 31, Wang as modified teaches the method and the system, further comprising:
determining that a generation of a particular snapshot has failed (Bixby [0184], [0187]-[0188], [0189]); flushing data written by copy-on-write requests during the generation of the particular snapshot (Bixby [0153], [0178], [0190], Wang [0030], [0037]-[0038]); and making another attempt to generate the particular snapshot (Bixby [0189], [0192], Wang [0038]).

Regarding claim 38, Wang as modified teaches the one or more non-transitory computer-readable storage media of claim 37, wherein the program instructions when executed on or across one or more processors cause the snapshot coordinator to: cause the access nodes to transition snapshot epochs periodically according to a schedule, wherein the schedule is specified via a user interface of the distributed storage service (Bixby F33:304, [0095]).

Claims 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as modified and in further view of Kim et al. (2018/0246928).

Regarding claims 25 and 34, Wang as modified teaches the method and the system, further comprising starting, by individual ones of the access nodes, a wait 
Wang as modified does not explicitly teach, however Kim discloses starting, by individual ones of the access nodes, a timer that limits the two-phase commit process ([0084]), wherein expiration of the timer without a commit message ([0092]) causes the access nodes to resume issuing writes to the data in the storage subsystem ([0087]-[0088], [0117], [0140]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang as modified to include a timer as disclosed by Kim.  Doing so would provide an efficient use of the system resources and a functionality to efficiently support continuous operations (Kim [0024], [0064]).

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified and in further view of Matsumoto et al. (US 2013/0110790).

Regarding claims 26 and 35, Wang as modified teaches the method and the system, further comprising reading, by individual ones of the access nodes, 
Wang as modified does not explicitly teach, however Matsumoto discloses the superblock to determine a wait period associated with the timer ([0136]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang as modified to include a superblock as disclosed by Matsumoto.  Doing so would provide an information regarding a system (Matsumoto [0136]).

Claims 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as modified and in further view of Sawdon et al. (US 2003/0159007).

Regarding claims 28 and 32, Wang as modified teaches the method and the system, further comprising: 
storing, by the storage subsystem, an epoch number corresponding to a current snapshot epoch of the file system (Bixby [0159]-[0161], [0163])
reading, by an access node and upon being assigned to the file system, the inode to determine the epoch number (Bixby [0168], [0173], [0198]-[0199]); and 
writing, by the access node, the epoch number to one or more file system blocks modified during the current snapshot epoch (Bixby [0165], [0169]).

Wang as modified does not explicitly teach, however Sawdon discloses the superblock of the file system ([0059], [0071], [0104]) and reading, by an access node and upon being assigned to the file system, the superblock to determine the epoch number ([0106], [0134]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Wang as modified to include a superblock as disclosed by Sawdon.  Doing so would provide an overall information about the file structure and information necessary for locating inodes and allocation maps (Sawdon [0053], [0059]).

Response to Arguments
Applicant's arguments filed 07/13/2022, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 7, 2022